       Case 1:18-cv-01599-NONE-JLT Document 31 Filed 09/30/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ALEJANDRO OCHOA,                                      Case No.: 1:18-CV-01599 NONE JLT

12                  Plaintiff,                             SECOND ORDER TO THE PLAINTIFF AND HIS
            v.                                             COUNSEL, MEGAN GYONGYOS AND BRIAN
13
                                                           DUNN, TO SHOW CAUSE WHY SANCTIONS
14   COUNTY OF KERN, et al.,                               SHOULD NOT BE IMPOSED FOR THEIR
                                                           REPEATED FAILURE TO COMPLY WITH THE
15                  Defendants.                            COURT’S ORDERS
16
                                                           ORDER TO EDWARD M. LYMAN III TO CEASE
17                                                         PRACTICE IN THIS COURT UNTIL HE IS
                                                           ADMITTED TO THIS COURT
18
19          The Court recently issued an order to show cause to the plaintiff and his counsel of record
20   for their repeated failures to comply with the Court’s orders. (Doc. 28) Twice the plaintiff and his
21   lawyers failed to make a meaningful (or any) offer to settle, and twice they have failed to lodge
22   settlement conference statements. Id. In the order to show cause, the Court allowed the plaintiff,
23   Ms. Gyongyos and Mr. Dunn a week to respond and explain why sanctions should not be imposed.
24   Id.
25          Instead, Edward Lyman III, a new associate at Mr. Dunn’s firm, responded to the order
26   and, though he took full responsibility for the failures, he is not an attorney of record on this
27   case and is not a member of this Court. Moreover, he described the failure as not systemic but
28   seemed unaware that the Court was not referring to a single instance of non-compliance but four


                                                       1
       Case 1:18-cv-01599-NONE-JLT Document 31 Filed 09/30/20 Page 2 of 2


1    separate acts. Also, his request for a 14-day extension of time to lodge the settlement conference

2    statement makes no sense because the Court has vacated the settlement conference because the

3    plaintiff has failed to make a meaningful settlement offer to the defense. The Court does not

4    ask for counsel to take meaningless actions. Rather, the Court’s orders were designed to engage the

5    parties in productive pre-settlement conference discussions so that the conference itself would be

6    more likely to resolve some, if not all, of the case. Simply going through the motions now of

7    drafting a settlement conference statement is a waste of time and will not accomplish the Court’s

8    goal.

9            Further confounding to the Court is why Mr. Lyman responded to the order at all. He is

10   not an attorney of record in this case, and he is not entitled to file anything in this Court given the

11   fact that he is not a member of the Eastern District of California. Therefore, the Court ORDERS:

12           1.     Ms. Gyongyos and Mr. Dunn, SHALL have a final opportunity to file a response to

13   the order to show cause which fully explains what has gone wrong, what has been done to ensure

14   these wrongs won’t be repeated and why sanctions should not be imposed on them and the plaintiff

15   for their willful disregard of the Court’s orders. Their responses SHALL be filed within seven

16   days;

17           Counsel and Mr. Ochoa are advised that they will not be given another chance to speak to

18   the issues raised here or in the order to show cause (Doc. 28). Their failure to comply will result

19   in the imposition of sanctions;

20           2.     Mr. Edward M. Lyman SHALL NOT practice in this Court until he has been

21   admitted to the Eastern District of California.

22
23   IT IS SO ORDERED.

24      Dated:     September 30, 2020                            /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                        2
